NO. 12-13-00361-CR

                      IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

IN RE: 123RD JUDICIAL DISTRICT                §

ATTORNEY OF SHELBY COUNTY                    §               ORIGINAL PROCEEDING

RELATOR                                      §

                                  MEMORANDUM OPINION
                                      PER CURIAM
       On November 26, 2013, the Shelby County District Attorney filed a petition for a
conditional writ of prohibition and a motion for temporary relief in this court. The real party in
interest is Bart Hendricks. The respondent is the Honorable Charles “Brick” Dickerson, Judge of
the 123rd Judicial District Court of Shelby County, Texas.
       In the petition, Relator alleged that the District Attorney’s Office had obtained a final
lifetime stalking protective order against Bart Hendricks in the County Court of Shelby County,
but Hendricks’s attorney filed a motion for new trial and in arrest of judgment in the 123rd
District Court of Shelby County. Relator alleged further that Respondent set the matter for a
hearing on December 3, 2013, and ordered full briefing. Relator requested a conditional writ of
prohibition directing Respondent not to exercise jurisdiction or do any act in regard to the
application for a protective order in trial court cause number 13CV32,506. We granted Relator’s
motion for temporary relief pending our disposition of the petition.
       On December 9, 2013, counsel for Respondent notified this court that on December 3,
2013, the Honorable Rick Campbell, County Judge of Shelby County, granted Hendricks’s
motion for new trial and also signed an order transferring the case “to District Court of Shelby
County, Texas.” We notified Relator that it appears this proceeding was rendered moot by these
orders. We also informed Relator that this original proceeding would be dismissed as moot
unless, on or before Monday, January 6, 2014, the court was shown sufficient cause to proceed.
The January 6, 2014 deadline has now passed, and Relator has not responded to our notice.
Accordingly, we lift our stay of November 27, 2013, and dismiss this original proceeding as
moot. All pending motions are overruled as moot.
Opinion delivered January 15, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           2
                                 COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                         JANUARY 15, 2014


                                        NO. 12-13-00361-CR


   KENNETH B. FLORENCE, JR., DISTRICT ATTORNEY OF SHELBY COUNTY,
                                 Relator
                                   v.
                 HON. CHARLES “BRICK” DICKERSON,
                               Respondent


                                        ORIGINAL PROCEEDING
                      ON THIS DAY came to be heard the petition for a conditional writ of
prohibition and a motion for temporary relief filed by, KENNETH B. FLORENCE, JR.,
DISTRICT ATTORNEY OF SHELBY COUNTY, who is the prosecutor representing the
State of Texas in Cause No. 13CV-32,506, pending on the docket of the 123rd Judicial District
Court of Shelby County, Texas. Said petition for a conditional writ of prohibition and a motion
for temporary relief having been filed herein on November 26, 2013, and the same having been
duly considered, because it is the opinion of this Court that this Court does not have jurisdiction
and that this original proceeding should be dismissed as moot, it is therefore CONSIDERED,
ADJUDGED and ORDERED that the said petition for a conditional writ of prohibition be, and
the same is, hereby DISMISSED      AS   MOOT. All pending motions are overruled as moot. This
Court’s stay of November 27, 2013, is lifted.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.